DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 3/25/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 30 recites “wherein the cutting of the insulating portion and the conductive portion is performed at substantially the same time” in lines 15-16.  The Examiner cannot find support for the cutting of the insulating and conductive portions being substantially at the same time.
Claims 31-46 and 51-53 are rejected by virtue of their dependence from claim 30.
Claim 47 recites “wherein the cutting of the insulating portion and the conductive portion is performed at substantially the same time” in lines 15-16.  The Examiner cannot find support for the cutting of the insulating and conductive portions being substantially at the same time.
Claims 48-50 and 54-56 are rejected by virtue of their dependence from claim 47.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “a conductive portion” in line 10, but it is not clear if this recitation is the same as, related to, or different from “a conductive portion from the conductive layer” of claim 30, line 6. If they are the same, “a conductive portion” in line 10 should be “the conductive portion”.  If they are different or related, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent mention of “the conductive portion” should make it clear which recitation is being referred to.
Claim 30 recites “an insulating portion of the insulating layer” in lines 11-12, but it is not clear if this recitation is the same as, related to, or different from “an insulating portion from the insulating layer” of claim 30, lines 5-6. If they are the same, “an insulating portion of the insulating layer” in lines 11-12 should be “the insulating portion from the insulating layer”.  If they are different or related, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent mention of “the insulating portion” should make it clear which recitation is being referred to.
Claim 30 recites “substantially the same time” in line 16, which includes the relative term “substantially” that renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not use the term “substantially the same time” thus it is not clear how close to the same time one must be so as to be “substantially the same time”.
Claims 31-46 and 51-53 are rejected by virtue of their dependence from claim 30.
Claim 47 recites “a conductive portion” in line 11, but it is not clear if this recitation is the same as, related to, or different from “a conductive portion from the conductive structure” of claim 47, line 7. If they are the same, “a conductive portion” in line 11 should be “the conductive portion”.  If they are different or related, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent mention of “the conductive portion” should make it clear which recitation is being referred to.
Claim 47 recites “an insulating portion which is made of the insulating structure” in lines 12-13, but it is not clear if this recitation is the same as, related to, or different from “an insulating portion from the insulating structure” of claim 47, lines 6-7. If they are the same, “an insulating portion which is made of the insulating structure” in lines 12-13 should be “the insulating portion from the insulating structure”.  If they are different or related, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent mention of “the insulating portion” should make it clear which recitation is being referred to.
Claim 47 recites “substantially the same time” in line 16, which includes the relative term “substantially” that renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not use the term “substantially the same time” thus it is not clear how close the same time one must be so as to be “substantially the same time”.
Claim 51 recites “the tubular hollow portion” in lines 5-6, but it is not clear if this recitation is the same as, related to, or different from “a tubular hollow structure” of claim 30, line 2.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  Also, if they are different or related, there is insufficient antecedent basis for “the tubular hollow portion” in in claim 51.
Claim 54 recites “the tubular hollow portion” in lines 5-6, but it is not clear if this recitation is the same as, related to, or different from “a tubular hollow structure” of claim 47, line 2.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  Also, if they are different or related, there is insufficient antecedent basis for “the tubular hollow portion” in in claim 54.
Claims 48-50 and 54-56 are rejected by virtue of their dependence from claim 47.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 52 and 55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 52 only recites “wherein the cutting of the second structure includes cutting of the conductive layer” in lines 1-2, but this limitation does not further limit claim 30 from which claim 52 depends since this subject matter is already present in the recitations “c) cutting, at a section which has (i) an insulating portion from the insulating layer and (ii) a conductive portion from the conductive layer, the second structure to a predetermined length to form a third structure…wherein the cutting of the insulating portion and the conductive portion is performed at substantially the same time” of claim 30.  Thus, claim 52 does not further limit the subject matter of claim 30 upon which it depends.
Claim 55 only recites “wherein the cutting of the second structure includes cutting of the conductive structure” in lines 1-2, but this limitation does not further limit claim 47 from which claim 55 depends since this subject matter is already present in the recitations “c) cutting, at a section which has (i) an insulating portion from the insulating structure and (ii) a conductive portion from the conductive structure, the second structure to a predetermined length to form a third structure…wherein the conductive portion is made of the conductive structure, and wherein the cutting of the insulating portion and the conductive portion is performed at substantially the same time” of claim 47.  Thus, claim 55 does not further limit the subject matter of claim 47 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 37-50, 52-53, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0286507 (Paassilta)(previously cited), in view of U.S. Patent Application Publication No. 2015/0374915 (Hyde)(previously cited).
Paassilta teaches a method for making an insertion arrangement, comprising: providing an insulating layer on a tubular hollow structure to form a first structure (providing the insulation layer 17 on the frame 15 of Paassilta), providing a conductive layer to the first structure to form a second structure (providing the electrode 16 on the insulation layer 17 of Paassilta), and forming a sharp distal tip (FIG. 4 of Paassilta).
Hyde teaches a multi-cylindrical structure (the outer first hollow cylinder 200 and an inner second hollow cylinder 206 of Hyde; paragraph 0067 of Hyde).  The outer first hollow cylinder 200 may be made from an insulating material (plastic, glass, polymer, or ceramic; paragraph 0077 of Hyde).  The inner second hollow cylinder may be made of conductive material (stainless steel, metals, or alloys; paragraph 0093 of Hyde).  Further, Hyde discloses that the inner hollow cylinder is inserted in the outer hollow cylinder; and they are laser cut and ground to create a sharp edge tip (paragraph 0284 of Hyde).1  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut and grind the multi-cylindrical structure of Paassilta to form the sharp edge tip, as suggested by Hyde, since it ensures the structure of Paassilta has the proper length and its tip has the proper shape.
With respect to claim 30, the combination teaches or suggests a method for making an insertion arrangement, comprising:
a) providing an insulating layer on a tubular hollow structure to form a first structure (providing the insulation layer 17 on the frame 15 of Paassilta);
b) providing a conductive layer to the first structure to form a second structure (providing the electrode 16 on the insulation layer 17 of Paassilta);
c) cutting, at a section which has (i) an insulating portion from the insulating layer and (ii) a conductive portion from the conductive layer, the second structure to a predetermined length to form a third structure (the cutting suggested by Hyde); and
d) producing a predetermined shape at a distal end of the third structure by at least one of cutting or grinding at least one end of the third structure so as to form the insertion arrangement which includes a conductive portion at or near at least one end of the insertion arrangement that is separated from the tubular hollow structure via an insulating portion of the insulating layer (the grinding suggested by Hyde to form the tip of FIG. 4 of Paassilta),
wherein the conductive portion is formed from the conductive layer, and the insulating portion is formed from the insulating layer (see FIG. 4 of Paassilta), and 
wherein the cutting of the insulating portion and the conductive portion is performed at substantially the same time (the cutting of a multi-cylindrical structure suggested by Hyde).
With respect to claim 37, the combination teaches or suggests that wherein procedures (a)-(c) are performed without masking and etching any of the first structure or the second structure (no masking or etching is mentioned in Paassilta).
With respect to claim 38, the combination teaches or suggests that the hollow tubular structure includes a stainless steel body (paragraph 0080 of Paassilta).
With respect to claim 39, the combination teaches or suggests that the hollow tubular structure is a needle (see FIG. 4 of Paassilta).
With respect to claim 40, the combination teaches or suggests that the hollow tubular structure is a cannula (see FIG. 4 of Paassilta).
With respect to claim 41, the combination teaches or suggests that the distal end is a tip of the insertion arrangement (see the distal tip in FIG. 4 of Paassilta).
With respect to claim 42, the combination teaches or suggests that the predetermined shape at the tip is a pointed shape tip (see the distal tip in FIG. 4 of Paassilta).
With respect to claim 43, the combination teaches or suggests that the producing of the predetermined shape at the distal end of the third structure is performed by grinding the distal end of the third structure (see the distal tip in FIG. 4 of Paassilta formed by the grinding suggested by Hyde).
With respect to claim 44, the combination teaches or suggests that the insulating layer includes an insulating coating (the insulation layer 17 on the frame 15 of Paassilta formed by spraying; paragraph 0080 of Paassilta).
With respect to claim 45, the combination teaches or suggests that the conductive layer includes a conductive coating (the electrode 16 on the insulation layer 17 of Paassilta formed by spraying; paragraphs 008-0081 of Paassilta).
With respect to claim 46, the combination teaches or suggests that at least one of procedures (a) or (b) are performed using at least one of spray coating, electrochemical deposition, vapor deposition or sputtering (paragraphs 008-0081 of Paassilta).
With respect to claim 47, the combination teaches or suggests a method for making an insertion arrangement, comprising:
a) providing an insulating structure on a tubular hollow structure to form a first structure (providing the insulation layer 17 on the frame 15 of Paassilta);
b) providing a conductive structure to the first structure to form a second structure (providing the electrode 16 on the insulation layer 17 of Paassilta);
c) cutting, at a section which has (i) an insulating portion from the insulating structure and (ii) a conductive portion from the conductive structure, the second structure to a predetermined length to form a third structure (the cutting suggested by Hyde); and
d) producing a predetermined shape at a distal end of the third structure by at least one of cutting or grinding at least one end of the third structure so as to form the insertion arrangement which includes a conductive portion at or near at least one end of the insertion arrangement that is separated from the tubular hollow structure via an insulating portion which is made of the insulating structure (the grinding suggested by Hyde to form the tip of FIG. 4 of Paassilta),
wherein the conductive portion is made of the conductive structure (see FIG. 4 of Paassilta), and 
wherein the cutting of the insulating portion and the conductive portion is performed at substantially the same time (the cutting of a multi-cylindrical structure suggested by Hyde).
With respect to claim 48, the combination teaches or suggests that the insulating structure includes an insulating coating (the insulation layer 17 on the frame 15 of Paassilta formed by spraying; paragraph 0080 of Paassilta).
With respect to claim 49, the combination teaches or suggests that the conductive structure includes a conductive coating (the electrode 16 on the insulation layer 17 of Paassilta formed by spraying; paragraphs 008-0081 of Paassilta).
With respect to claim 50, the combination teaches or suggest that at least one of procedures (a) or (b) are performed using at least one of spray coating, electrochemical deposition, vapor deposition or sputtering (paragraphs 008-0081 of Paassilta).
With respect to claim 52, the combination teaches or suggest that the cutting of the second structure includes cutting of the conductive layer (the cutting as suggested by Hyde).
With respect to claim 53, the combination teaches or suggest that the second conductive layer covers the insulating layer at the at least one end of the insertion arrangement (see FIG. 4 of Paassilta).
With respect to claim 55, the combination teaches or suggest that the cutting of the second structure includes cutting of the conductive structure (the cutting suggested by Hyde).
With respect to claim 56, the combination teaches or suggest that the conductive structure covers the insulating structure at the at least one end of the insertion arrangement (see FIG. 4 of Paassilta). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Hyde, and further in view of U.S. Patent Application Publication No. 2015/0351670 (Vanslyke)(previously cited), and further in view of U.S. Patent Application Publication No. 2005/0277829 (Tsonton)(previously cited).
Paassilta teaches that suitable materials for the insulation layer may include polymers, propylene, Teflon, and some ceramic coatings (paragraph 0080 of Paassilta).  Vanslyke teaches that polyimide is a suitable material (paragraph 00143 of Vanslyke).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyimide as the material for the insulation layer since it is a simple substitution for one known element for another to obtain predictable results and/or Paassilta teaches that polymers may be used and Vanslyke teaches one such polymer.
Tsonton teaches that applying polyimide involves heating the structure so as to drive off the solvent and cause partial cross-linking of polyimide (paragraph 0186 of Tsonton).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the polyimide material after application so as to remove impurities and improve cohesion of the polyimide layer.
With respect to claim 31, the combination teaches or suggests heating the first structure after procedure (a) so as to at least one of (i) remove all solvents from the first structure, or (ii) polymerize the insulating layer (the heating of Tsonton). 

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Hyde, and further in view of U.S. Patent Application Publication No. 2018/0296146 (Harttig)(previously cited).
Paassilta teaches that suitable materials for the insulation layer may include polymers (paragraph 0080 of Paassilta).  Paassilta further teaches that suitable materials for the conductive layer may include conductive polymers (paragraph 0081 of Paassilta).  Harttig teaches that applying polymer material involves heating the structure so as to drive off the solvent and cause cross-linking (paragraph 0096 of Harttig).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the polymer materials after application so as to remove impurities and improve cohesion.
With respect to claim 31, the combination teaches or suggests heating the first structure after procedure (a) so as to at least one of (i) remove all solvents from the first structure, or (ii) polymerize the insulating layer (the heating of Harttig). 
With respect to claim 32, the combination teaches or suggests heating the second structure after procedure (b) so as to at least one of (i) remove all solvents from the second structure, or (ii) polymerize the conductive layer (the heating of Harttig). 

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Hyde, and further in view of U.S. Patent No. 5,997,568 (Liu ‘568)(previously cited).
Paassilta teaches that suitable materials for the insulation layer may include polymers (paragraph 0080 of Paassilta).  Paassilta further teaches that suitable materials for the conductive layer may include conductive polymers (paragraph 0081 of Paassilta).   Liu ‘568 teaches that applying polymer material involves heating the structure so as to drive off the solvent and unreacted monomer (col. 6, lines 55-65 of Liu ‘568).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the polymer materials after application so as to remove impurities and improve cohesion.
With respect to claim 31, the combination teaches or suggests heating the first structure after procedure (a) so as to at least one of (i) remove all solvents from the first structure, or (ii) polymerize the insulating layer (the heating of Liu ‘568). 
With respect to claim 32, the combination teaches or suggests heating the second structure after procedure (b) so as to at least one of (i) remove all solvents from the second structure, or (ii) polymerize the conductive layer (the heating of Liu ‘568).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Hyde, and further in view of U.S. Patent Application Publication No. 2019/0328295 (Liu ‘295)(previously cited), and further in view of U.S. Patent No. 5,634,924 (Turkel)(previously cited).
Paassilta teaches that suitable materials for the insulation layer may include polymers, propylene, Teflon, and some ceramic coatings (paragraph 0080 of Paassilta).  Liu ‘295 teaches that a dielectric ink is a suitable material (paragraphs 0041 and 0060-0061 of Liu ‘2952).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dielectric ink of Liu ‘295 as the material for the insulation layer since it is a simple substitution for one known element for another to obtain predictable results.
Turkel teaches that spraying is a suitable process for applying ink (col. 3, lines 21-34 of Turkel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spraying for applying the dielectric ink since it is a simple substitution for one known element for another to obtain predictable results.
With respect to claim 33, the combination teaches or suggests that the insulating layer is an insulating ink (the dielectric ink for the insulation layer 17 of Paassilta), and wherein the first structure is formed by spraying the insulating ink on the tubular hollow structure (providing the insulation layer 17 and the electrode 16 on the frame 15 of Paassilta using spraying; see col. 3, lines 21-34 of Turkel).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Hyde, and further in view of U.S. Patent Application Publication No. 2010/0204560 (Salahieh)(previously cited), and further in view of Turkel.
Paassilta teaches that suitable materials for the conductive layer may include gold, platinum, platinum-iridium, or conductive polymers (paragraph 0081 of Paassilta).  Salahieh teaches that polyurathene-based silver loaded ink is a suitable material and a substitute for gold (paragraph 0098 of Salahieh3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyurathene-based silver loaded ink as the material for the conductive layer since it is a simple substitution for one known element for another to obtain predictable results.
Turkel teaches that spraying is a suitable process for applying conductive ink (col. 3, lines 21-34 of Turkel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spraying for applying the polyurathene-based silver loaded ink since it is a simple substitution for one known element for another to obtain predictable results and/or a method of applying the conductive ink is required and Turkel teaches on such method.
With respect to claim 34, the combination teaches or suggests that the conductive layer is a conductive ink (the polyurathene-based silver loaded ink for the electrode 16 of Paassilta), and wherein the second structure is formed by spraying the conductive layer on the first structure (providing the electrode 16 on the insulation layer 17 of Paassilta using spraying; see col. 3, lines 21-34 of Turkel).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Hyde, and further in view of Vanslyke.
Paassilta teaches that suitable materials for the insulation layer may include polymers, propylene, Teflon, and some ceramic coatings (paragraph 0080 of Paassilta).  Vanslyke teaches that polyimide is a suitable material (paragraph 00143 of Vanslyke).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyimide as the material for the insulation layer since it is a simple substitution for one known element for another to obtain predictable results and/or Paassilta teaches that polymers may be used and Vanslyke teaches one such polymer.
With respect to claim 35, the combination teaches or suggests that the insulating layer includes an insulating polyimide coating (the polyimide material for the insulation layer 17 of Paassilta).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Hyde, and further in view of U.S. Patent Application Publication No. 2015/0216442 (Lavy)(previously cited).
Paassilta teaches that suitable materials for the conductive layer may include gold, platinum, platinum-iridium, or conductive polymers (paragraph 0081 of Paassilta).  Lavy teaches that silver is a suitable material and a substitute for gold (paragraph 0088 of Lavy4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silver as the material for the conductive layer since it is a simple substitution for one known element for another to obtain predictable results.
With respect to claim 36, the combination teaches or suggests that the conductive layer includes a silver conductive coating (the silver material for the electrode 16 of Paassilta).

Claims 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Hyde, and further in view of U.S. Patent No. 3,313,293 (Chesebrough)(previously cited), and further in view of U.S. Patent Application Publication No. 2009/0171304 (Cao)(previously cited).
Paassilta shows how the electrodes 15, 16, and 18 are exposed at the proximal end, but not how they are connected to the measuring circuit. Chesebrough teaches that wires are connected to an exposed surface of conductive layers (FIG. 1 of Chesebrough).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wires connected to the exposed surfaces of the conductive layers since a configuration of connection is required and Chesebrough teaches one such configuration and/or it is a simple substitution of one known element for another to obtain predictable results.
Cao discloses the use of solder or welding to connect a wire for connection to an analysis system (paragraph 0030 of Cao).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use solder or welding to connect the wires to the exposed conductive surface since a method of connection is required and Cao teaches one such method and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 51, the combination teaches or suggests permanently connecting an outer surface of a portion of the tubular hollow structure to an electrical connector which provides an electrical connection to the insertion arrangement (soldering the wire of the combination to the exposed portion of the electrode 16 or the frame 15 of Paassilta), wherein the outer surface of the portion (i) faces away from an inner lumen of the tubular hollow portion, and (ii) is externally uncovered by the insulating structure and the conductive layer (the exposed portion of the electrode 16 or the frame 15 of Paassilta), and wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the insertion arrangement (the wire connects only to the exposed portion of the electrode 16 or the frame 15 of Paassilta).
With respect to claim 54, the combination teaches or suggests permanently connecting an outer surface of a portion of the tubular hollow structure to an electrical connector which provides an electrical connection to the insertion arrangement (soldering the wire of the combination to the exposed portion of the electrode 16 or the frame 15 of Paassilta), wherein the outer surface of the portion (i) faces away from an inner lumen of the tubular hollow portion, and (ii) is externally uncovered by the insulating structure and the conductive structure (the exposed portion of the electrode 16 or the frame 15 of Paassilta), and wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the insertion arrangement (the wire connects only to the exposed portion of the electrode 16 or the frame 15 of Paassilta).

Response to Arguments
The Applicant’s arguments filed 3/25/2022 have been fully considered.
Specification
In view of the Applicant’s amendments filed on 3/25/2022, the objections to the specification have been withdrawn.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
Prior art rejection based on Paassilta, Liu ‘325, and Cosman
The Applicant’s arguments are rendered moot in view of the new grounds of rejections based on Hyde.
The Applicant asserts:

    PNG
    media_image1.png
    308
    949
    media_image1.png
    Greyscale

This argument is not persuasive.  Hyde teaches a multi-cylindrical structure: the outer first hollow cylinder 200 and an inner second hollow cylinder 206 of Hyde (paragraph 0067 of Hyde).  The outer first hollow cylinder 200 may be made from an insulating material, such as plastic, glass, polymer, or ceramic (paragraph 0077 of Hyde).  The inner second hollow cylinder may be made of conductive material, such as stainless steel, metals, or alloys. (paragraph 0093 of Hyde).  Further, Hyde discloses that the inner hollow cylinder is inserted in the outer hollow cylinder; and they are laser cut and ground to create a sharp edge tip (paragraph 0284 of Hyde). Thus, Hyde teaches a description of cutting and grinding a combination of insulating and conductive layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 CN 106061420 also teaches a multi-tubular structure of conductive layers (the electrode 117 and sensor tube 116) and an insulating layer (the layer 139) that is cut or grounded so as to form a sharp tip (page 17 of the English translation and FIG. 9)
        2 Paragraph 0130 of U.S. Patent Application Publication No. 2016/0066894 (previously cited) and paragraphs 0016, 0033, 0051, 0053-0054, 0063, and 0065 of U.S. Patent Application Publication No. 2018/0140278 (previously cited) disclose this as well.
        3 Paragraphs 0034, 0038-0039, 0048 of U.S. Patent Application Publication No. 2014/0228838 (previously cited); paragraph 0130 of U.S. Patent Application Publication No. 2016/0066894 (previously cited); and paragraphs 0016, 0033, 0051, 0053-0054, 0063, and 0065 of U.S. Patent Application Publication No. 2018/0140278 (previously cited) disclose this as well.
        4 Paragraph 0055 of U.S. Patent Application Publication No. 2017/0172618 (previously cited) discloses this as well.